              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                                 CIVIL ACTION
        Plaintiff,

      v.                                         No. 19-2180

SEPTA
            Defendant.

                                      ORDER
                         ,(   \.,._
      AND NOW, this\ 1 day ofNovember 2019, upon consideration of

Defendant's Motion for Judgment on the Pleadings (ECF No. 18) and Prose

Plaintiff Angelique Jenkins' Response (ECF No. 20), and in accordance with the

accompanying memorandum, it is ORDERED Defendant's Motion for Judgment

on the Pleadings (ECF No. 18) is GRANTED. Accordingly, Plaintiffs Complaint

is DISMISSED. The Clerk of Court is directed to CLOSE this matter.



                                           BY THE COURT:
